                                                             - -· --•·-- ·:-
                                   .·. - .- -
                   Case: 4:16-cv-02163-CDP
                          --------
                               .          .   Doc. #: 304 Filed: 05/04/21 Page: 1 of 6 PageID #: 5548
'' •· :, '1i1\U11\\;IH\1\i\ulil1\11l1ll11p1;m1tli1\1\\\1p\h\\\''I'\ .·
   £-t- 5,(:H; ""'·~ .!"t'Z. 't"'tNii" 8'tZ 66-S Z 't't 7-0't ~ 9 : :> S, .
   '         -
             ,,          '          '                   '       .         '
                                                                                                                                                            Hasler
          · ·. · · · .- · •a.~'.!i:M-a:Q.:L '(U:'., a.,·sli.N·n;
                                                                                                                                                            lU--J 4•1-i t-i#Ei $01.209.
                             -~·3_-a·lid·ftt-t H.:>J1·s· .. O·W· · . ·                                                                                      04/09/2021        ..
                        , ~-aot•r~.s-- o.i. M•~1l:J,.-a-~ ·
                                                                                                                                                                              ZIP 63102
                                                                                                                                                                            011011622820




                                                                               IIII1\II 1\1\Ii III11,I 111 \II 1\1IIIII1\II 1\1IIIi Ijl IIIIIIIIIIIIIIIII
                                                                               Tonia Haddix
                                                                               12388 State Road CC
                                                                               Festus, MO 63028
Case: 4:16-cv-02163-CDP Doc. #: 304 Filed: 05/04/21 Page: 2 of 6 PageID #: 5549
  Case: 4:16-cv-02163-CDP Doc.#: 299 Filed: 04/08/21 Page: 1 of 5 PagelD #: 5491




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

  PEOPLE FOR THE ETHICAL                       )
  TREAT1\.1ENT OF ANIMALS, INC.,               )
  et al.,                                      )
                                               )
           Counterclaim Plaintiffs,            )
                                               )
          vs.                                  )          Case No. 4:16 CV 2163 CDP
                                               )
  TONIA HADDIX,                                )
                                               )
          Counterclaim Defendant.              )

                           ORDER OF CIVIL CONTEMPT

        Upon review of the evidence submitted by Counterclaim Plaintiffs People

  for the Ethical Treatment of Animals, Inc., et al., (PETA) in support of their

  Motion to Hold Counterclaim Defendant Tonia Haddix in Contempt [ECF 287],

  and after consideration of the arguments presented by the parties at the hearing on

 the motion for temporary retraininig order on March 25, 2021 and at the show

  cause hearing on April 7, 2021, I find that Tonia Haddix is in civil contempt of

  Court because she has violated the Consent Decree negotiated by the parties and

  entered by the Court on October 26, 2020. 1 ECF 274.


  1
  Ms. Haddix appeared prose at the show cause hearing and requested a continuance until she
 was able to obtain legal counsel. PETA opposed her motion to continue. I denied Ms. Haddix's
 motion in part because it was untimely, as counsel for PETA had already travelled across the
 country for the in-person hearing, and also because the remedy PETA sought was simply an
 order that Ms. Haddix specifically perform her pre-existing obligations under the Consent
 Decree. In any event, this Order grants Ms. Haddix additional time to obtain counsel and/or
Case: 4:16-cv-02163-CDP Doc. #: 304 Filed: 05/04/21 Page: 3 of 6 PageID #: 5550
 Case: 4:16-cv-02163-CDP Doc. #: 299 Filed: 04/08/21 Page: 2 of 5 PagelD #: 5492




                        Haddix Has Violated the Consent Decree

        The evidence presented by PETA conclusively shows that Ms. Haddix has

 failed to comply with numerous provisions of the Consent Decree. Ms. Haddix's

 violations include:

    1. Routinely ignoring her deadlines to provide PETA with status updates

        regarding the construction of a new enclosure for the three chimpanzees

        which were to remain under her care; 2

    2. Transferring three chimpanzees to a new facility which did not contain a

        completed primadome facility consistent with the dimensions specified in

        the Consent Decree;

    3. Failing to provide PETA with accurate photographs documenting the

        progress being made on the new enclosure, and instead providing

        photographs of an already-built enclosure in an attempt to mislead PETA

        into believing adequate progress was being made;

    4. Falsely representing to PETA that she had completed the "ground work and

        all septic and sewer and water and electric" for the new enclosure when in

        fact little or no work had been completed;



 specifically perform her obligations under the Consent Decree before additional civil contempt
 measures are taken to enforce her compliance with my Orders.
 2
   Specifically, Ms. Haddix failed to provide status reports on October 17, 2020, November 16,
 2020, December 16, 2020, and January 16, 2021. She failed entirely to cure her default as to the
 fourth missing status report.
                                                2
Case: 4:16-cv-02163-CDP Doc. #: 304 Filed: 05/04/21 Page: 4 of 6 PageID #: 5551
  Case: 4:16-cv-02163-CDP Doc.#: 299 Filed: 04'/08/21 Page: 3 of 5 PagelD #: 5493




     5. Failing to provide proof that she has hired a) a full-time chimpanzee

         caregiver with at least ywo years' experience; b) a part-time maintenance

        worker; and c) experienced volunteers to assist in the care of the

        chimpanzees; and

     6. Failing to establish a non-profit entity approved by the Internal Revenue

         Service as a tax-exempt charitable organization pursuant to Section

         50l(c)(3) of the Internal Revenue Code.

        Ms. Haddix has not offered any evidence to excuse her aforementioned

 violations. To the extent Ms. Haddix suggests that she was unaware the Consent

 Decree constitued a binding judgment of this Court, I note that the front page of

 the Consent Decree clealry states: "This Consent Decree constitutes a final

 judgment binding on Plaintiffs and Defendants." ECF 274 pg. 1. 3 Moreover, I

 have previously cautioned Ms. Haddix that her "unfamiliarity with the Federal

 Rules of Civil Procedure does not insulate her from the consequences of her

 procedural failures," ECF 269 at pg. 4 fn. 2, and I have repeatedly admonished her

 to retain counsel due to the complexities of this case.

        Ms. Haddix's noncompliance with the Consent Decree places her in

 contempt of Court: "While a judge has the authority to enforce the terms of a


 3
  This is consistent with the law in this Circuit: "A consent decree is a judicial act, and possesses
 the same force and character as a judgment rendered following a contested trial." Siebring v.
 Hansen, 346 F.2d 474,477 (8th Cir. 1965) (citation omitted).

                                                  3
Case: 4:16-cv-02163-CDP Doc. #: 304 Filed: 05/04/21 Page: 5 of 6 PageID #: 5552
 Case: 4:16-cv-02163-CDP Doc.#: 299 Filed: 04/08/21 Page: 4 of 5 PagelD #: 5494




 consent decree, noncompliance with a consent decree is enforceable by citation for

 contempt of court." Christina A. ex rel. Jennifer A. v. Bloomberg, 315 F.3d 990,

 993 (8th Cir. 2003) (citation and internal quotation marks omitted). Ms. Haddix

 may purge herself of contempt by taking either of the following actions:

    1. Obtaining legal counsel and filing a joint status report with counsel for

       PETA no later than April 26, 2021 indicating that Ms. Haddix is working in

       good faith to fulfill her obligations under the Consent Decree such that

       additional contempt orders are not warranted at this time; or

    2. Specifically performing her obligations under the Consent Decree and

       presenting adequate proof of performance to PETA no later than April 26,

       2021. If proof of performance is tendered to PETA, PETA shall promptly

       file a report with the Court indicating whether her proof is satisfactory and

       brings her into compliance with the Consent Decree.

       As to both avenues, PETA shall act reasonably and in good faith in assessing

 Ms. Haddix's efforts to cooperate and with regard to any proof of performance. If

 requested by the parties, the Court may hold an evidentiary hearing to assess Ms.

 Haddix's compliance.

       I will Order that Ms. Haddix pay PETA's resonable attorneys fees and

 expenses of bringing motion. I will not impose additional contempt citations at

 this time; however, if nothing is filed in this matter reflecting that Ms. Haddix has

                                           4
Case: 4:16-cv-02163-CDP Doc. #: 304 Filed: 05/04/21 Page: 6 of 6 PageID #: 5553
  Case: 4:16-cv-02163-CDP Doc. #: 299 Filed: 04/08/21 Page: 5 of 5 PagelD #: 5495




  purged herself of contempt by April 26, 2021, I will impose civil contempt

  citations in the amount of $50.00 per day for each day that she remains in

  contempt.

        Accordingly,

        IT IS HEREBY ORDERED that Counterclaim Plaintiff People for the

 Ethical Treatment of Animals' Motion to Hold Tonia Haddix in Contempt [ECF

  287] is GRANTED, and Tonia Haddix is held in civil contempt for her failure to

  comply with the Consent Decree.

        IT IS FURTHER ORDERED that if Ms. Haddix has not purged herself of

 the contempt as set out in this order by April 26, 2021, a coercive civil contempt

  sanction of $50.00 per day will be imposed for each additional day in which she

 remains in contempt.

        IT IS FURTHER ORDERED that Tonia Haddix shall pay to PETA its

 reasonable attorney's fees and expenses incurred in the filing of this motion.

        IT IS FURTHER ORDERED that PETA shall serve a copy of this Order

 by mail upon Haddix, and the Clerk of Court shall mail a copy of this Order to

 Tonia Haddix at 12388 State Road CC, Festus, MO 63028.



                                        ~                  £)    ~
                                        CATHERINE D. PERRY~
                                        UNITED STATES DISTRICT JUDGE
 Dated this X day of April, 2021.
                                           5
